Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  September 15, 2016

The Court of Appeals hereby passes the following order:

A17D0057. TERRIS TREMAINE RADCLIFF v. THE STATE.

      Terris Tremaine Radcliff was convicted of simple battery and was sentenced
to twelve months, one day to serve and the remainder on probation. Radcliff,
proceeding pro se, filed an application for discretionary appeal, challenging his
conviction. However, such order is directly appealable and requires no application.
See OCGA § § 5-6-34 (a) (1) and 5-6-35 (a).
      We will grant an otherwise timely discretionary application if the lower court’s
order is subject to direct appeal. See OCGA § 5-6-35 (j). Accordingly, this
application is hereby GRANTED. Radcliff shall have ten days from the date of this
order to file a notice of appeal with the trial court. If, however, he has already filed
a notice of appeal, he need not file a second notice. The clerk of the trial court is
DIRECTED to include a copy of this order in the record transmitted to the Court of
Appeals.

                                        Court of Appeals of the State of Georgia
                                                                             09/15/2016
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.